Title: To Benjamin Franklin from John Adams, 10 April 1781
From: Adams, John
To: Franklin, Benjamin


Sir,Leyden April 10th 1781.
Relying on your Virtues and Graces of Faith and Hope, I accepted the Bills to the Amount of ten thousand Pounds Sterling, drawn in favour of Mr. Tracy.
I have recieved Advice from Congress of more Bills drawn upon me: when they arrive and are presented, I must write You concerning them and desire You to enable me to discharge them: for I am sorry to be obliged to say that although I have opened a Loan according to the best Plan I could, and the Plan and the Loan seems to be countenanced by the Public, yet there is little Money obtained scarcely enough to defray the Expence of Obligations and Stamps; and it is daily more and more clear to me, that We shall never obtain a Loan here, until our Independence is acknowledged by the States—’till then every Man seems to be afraid, that his having any thing to do in it, will be made a foundation of a criminal Process or a Provocation to the Resentment of the Mob.
The Time is very near when some of the Bills I accepted become payable. I must intreat your Excellency’s Answer to this as soon as convenient, and to point out to me whether You choose that the House of Fitzeau & Grand & Co or any other should pay the Money. It is a most grievous Mortification to me to find that America has no Credit here, while England certainly still has so much; and to find that no Gentleman in public Life here dare return me a Visit, or answer me a Letter, even those who treated me when I first arrived here with great Politeness. I am entreated however to keep this secret, but have no Motive to secrete it from You. On the contrary You ought to know it.
I am told there will be great Alterations very soon, but I have seen by Experience, that no Man in this Country knows what will be in the morrow.
Let me ask the favour of You, Sir, to give my best Respects to Coll. Laurens and Mr. Franklin.
I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
 John Adams
His Excellency Dr. Franklin.
 
Notation: J. Adams. April 10. 1781
